Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 October 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Hartford, 8ber October 30th 1782.
                  
                  At the moment of my departure for Boston this morning, I received a Letter from Mr De Vaudreuil, saying that he is sorry to have appointed the 8th of next month for my arrival with my troops at Boston, because the men of war at Portsmouth are not yet ready and he does not believe that he will be in readiness to set sail before the 20th November. In consequence of which, I have resolved to stay here 4. days Longer, then to go as far as Providence, by very short journeys where I’ll stay untill the fleet be ready.
                  By these means, I’ll have more time to receive intelligences from your Excellency, concerning the motions of the Enemy, and to know, 1st if admiral Pigot is really gone with a part of the fleet for the West indies, 2dly if the counter order for the now evacuation of Charlestown has really been sent, as it is reported, 3dly, if this counter order is arrived timely enough to hinder the evacuation, on which three objects, I beg of your Excellency to inform me, as you know that on these objects depends the embarkation of the Troops, or their not embarking.
                  I’ll Leave two Hussards at Boston and two at Volentown to bring me your Excellency’s Letters at Providence.  I am with respect and personal attachment sir, Your Excellency’s Most obedient humble servant
                  
                     le cte de Rochambeau
                     
                  
               